Citation Nr: 9912518	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  95-34 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan

THE ISSUES

1.  Whether an August 1994 rating denial of service 
connection for headaches, to include as being due to 
undiagnosed illness, was timely appealed.

2.  Whether an August 1994 rating denial of entitlement to 
service connection for a skin disease due to undiagnosed 
illness was timely appealed.

3.  Whether an August 1994 rating denial of entitlement to 
service connection for perennial rhinitis was timely 
appealed.

4.  Whether an August 1994 rating denial of service 
connection for irritable bowel syndrome, to include as being 
due to undiagnosed illness, was timely appealed.

5.  Whether an August 1994 rating denial of service 
connection for dizziness due to undiagnosed illness was 
timely appealed.

6.  Whether an August 1994 rating denial of service 
connection for frequent urination due to undiagnosed illness 
was timely appealed.

7.  Whether an August 1994 rating denial of service 
connection for photophobia/visual disturbances due to 
undiagnosed illness was timely appealed.

8.  Whether an August 1994 rating denial of a compensable 
rating for patellofemoral pain syndrome of the left knee was 
timely appealed.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Christopher Gearin, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1985 to 
October 1991.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  A hearing was held before a hearing officer at the 
RO in January 1996, and the hearing officer's decision was 
entered the following month.  

The appeal was docketed at the Board in 1995.  

REMAND

The veteran contends, in substance, that the disabilities 
incident to the first seven issues enumerated for appeal 
hereinabove are, in each instance, of service origin.  With 
respect to the final issue listed on the title page, the 
veteran contends, in essence, that a compensable rating for 
his service-connected left knee disability is warranted.  The 
above-cited August 1994 rating decision, of which the veteran 
was notified in correspondence from the RO dated August 22, 
1994, denied service connection for the disabilities incident 
to the first seven issues enumerated hereinabove and, in 
addition, granted service connection for patellofemoral pain 
syndrome of the left knee, for which a noncompensable rating 
was assigned.  Thereafter, in response to a notice of 
disagreement received from the veteran in October 1994, a 
Statement of the Case (SOC) was mailed to the veteran on June 
3, 1995.  The expiration date for receipt of the veteran's 
related Substantive Appeal, pursuant to the provisions of 
38 C.F.R. § 20.302(b) (1998), was August 22, 1995, such date 
being later than a 60-day period following the mailing of the 
SOC to the veteran.  However, the record reflects neither the 
submission of a Substantive Appeal by August 22, 1995, nor 
any request from the veteran for an extension of time, in 
accordance with 38 C.F.R. § 20.303 (1998), within which to 
submit a Substantive Appeal.   

Based on the foregoing, then, the Board is presently of the 
view that a timely Substantive Appeal pertaining to the RO's 
August 1994 rating denial, with respect to which each of the 
eight issues enumerated hereinabove for appeal relates, has 
not been submitted, and that, consequently, dismissal of the 
veteran's appeal, relative to each aspect thereof, may be 
appropriate.  However, given the discussion by the United 
States Court of Appeals for Veterans Claims in Marsh v. West, 
11 Vet. App. 468 (1998), the Board is of the view that, 
preliminary to proceeding further relative to dismissing the 
veteran's appeal on the basis of lack of receipt of a timely 
Substantive Appeal, the veteran should be accorded an 
opportunity to advance argument or otherwise demonstrate that 
a timely Substantive Appeal was in fact submitted.  Further 
development to facilitate according the veteran such 
opportunity is, therefore, specified below.

Accordingly, the case is REMANDED for the following:

1.  The RO should take appropriate action 
to inform the veteran of his opportunity 
to advance argument or otherwise 
demonstrate that a timely Substantive 
Appeal was in fact filed relative to an 
August 1994 rating decision which denied 
service connection for the disabilities 
incident to the first seven issues 
enumerated for appeal above and assigned 
a noncompensable rating for the veteran's 
service-connected left knee disability. 

2.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate each issue enumerated 
hereinabove for appeal.  

3.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, both he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusions, either 
legal or factual, as to any ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  


		
	MICHAEL P. VANDER MEER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


